DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the performing of the PUCCH transmission" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the PUCCH transmission with repetition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the PUCCH transmission with repetition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP (“5G; NR; Physical layer procedures for control”, ETSI TS 138 213 v15.5.0, as submitted by the applicant with IDS received on 11/19/2020) in view of OPPO (“Summary on UCI enhancement for URLLC”, R1-1905716, as submitted by the applicant with IDS received on 11/19/2020).
Regarding claims 1, 5, 9 and 13, 3GPP teaches a method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station, physical uplink control channel (PUCCH) configuration information including a number of slots for repetition of a PUCCH transmission (see section 9.2.1, 9.2.6); receiving, from the base station, downlink control information (DCI) (see section 9.2.3); receiving, from the base station, data on a physical downlink shared channel (PDSCH) based on the DCI (see section 9.2.3); and transmitting uplink control information (UCI) on the PUCCH repeatedly based on the number of slots (see section 9.2.6).  3GPP, however, does not teach physical uplink control channel (PUCCH) configuration information including a length of a subslot for a PUCCH.  OPPO teaches physical uplink control channel (PUCCH) configuration information including a length of a subslot for a PUCCH (“For supporting multiple PUCCHs for HARQ-ACK within a slot for one HARQ-ACK codebook, support sub-slot-based HARQ-ACK feedback procedure” and “Number and length of UL sub-slots in a slot is UE-specifically semi-statically configured” in section 2.1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify 3GPP 
Regarding claims 2, 6, 10 and 14, 3GPP teaches the performing of the PUCCH transmission with repetition comprises performing the PUCCH transmission with repetition over slots determined based on the number of slots (“the UE repeats the PUCCH transmission with the UCI over                         
                            
                                
                                    N
                                
                                
                                    P
                                    U
                                    C
                                    C
                                    H
                                
                                
                                    r
                                    e
                                    p
                                    e
                                    a
                                    t
                                
                            
                        
                     slots” in section 9.2.6), and OPPO teaches a number of symbols in one of the slots is indicated by the length of the subslot (“Number and length of UL sub-slots in a slot is UE-specifically semi-statically configured” in section 2.1 and “The sub-slot size is 7 or 14 OFDM symbols” in section 2.4).
Regarding claims 3, 7, 11 and 15, OPPO teaches the number of symbols includes 2 symbols or 7 symbols (“The sub-slot size is 7 or 14 OFDM symbols” in section 2.4).
Claims 4, 8, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP in view of OPPO and further in view of OPPO (“Summary on email discussion [90b-NR-29] on PUCCH resource set”, R1-1719972, as submitted by the applicant with IDS received on 11/19/2020, hereinafter “OPPO2”).
Regarding claims 4, 8, 12 and 16, 3GPP in view of OPPO teaches the limitations in claims 1, 5, 9 and 13 as shown above.  3GPP, also, teaches the PUCCH configuration information includes information on PUCCH resource sets (“dedicated PUCCH resource configuration, provided by PUCCH-ResourceSet in PUCCH-Config” in section 9.2.1).  3GPP in view of OPPO, however, does not teach the DCI includes information indicating one of the PUCCH resource sets.  OPPO2 teaches the DCI includes information indicating one of the PUCCH resource sets (“A PUCCH resource within the configured set is indicated by DCI” in Agreement (RAN1#88) in section 1).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify 3GPP in view of OPPO to have the DCI 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414